Court of Appeals
                         Sixth Appellate District of Texas

                                      JUDGMENT


Petrohawk Properties, L.P., and P-H                 Appeal from the 71st District Court of
Energy, L.L.C., Appellants                          Harrison County, Texas (Tr. Ct. No. 11-
                                                    0849).     Opinion delivered by Justice
No. 06-14-00003-CV         v.                       Moseley, Chief Justice Morriss and Justice
                                                    Carter* participating.     *Justice Carter,
Noel Diane Jones, et al., Appellees                 Retired, Sitting by Assignment.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. We affirm that part of the trial court’s judgment awarding damages
to Appellees for Petrohawk’s breach of contract.     We reverse the part of the trial court’s
judgment as to attorney fees and remand at part of the case to the trial court for further
proceedings consistent with this opinion.
       We further order that the appellants pay seventy-five percent (75%) and appellees pay
twenty-five percent (25%) of all costs of appeal.



                                                    RENDERED JANUARY 14, 2015
                                                    BY ORDER OF THE COURT
                                                    JOSH R. MORRISS, III
                                                    CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk